FILED
                            NOT FOR PUBLICATION                             FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARTHUR A. COFFMAN, III,                          No. 11-35009

              Plaintiff - Appellant,             D.C. No. 3:10-cv-05174-RBL

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted February 8, 2012
                               Seattle, Washington

Before: SCHROEDER, ALARCÓN, and GOULD, Circuit Judges.

       Arthur A. Coffman III appeals from the district court’s decision affirming

the Commissioner of Social Security’s (“Commissioner”) final decision, which

concluded that Coffman is not entitled to Disability Insurance Benefits under Title

II or Supplemental Security Income under Title XVI of the Social Security Act. 42


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
U.S.C. §§ 401–34, 1381–83. We have jurisdiction under 28 U.S.C. § 1291, and we

AFFIRM.

      The Commissioner’s decision may be reversed only if it is not supported by

substantial evidence or is based on legal error. Edlund v. Massanari, 253 F.3d

1152, 1156 (9th Cir. 2001). Coffman contends that the Appeals Council erred by

not remanding in light of new evidence that Coffman submitted to the Appeals

Council. When the Appeals Council denies a request for review, the ALJ’s

decision becomes the final decision of the Commissioner, which we review on this

appeal. The denial of review itself is a non-final agency action not subject to

judicial review. Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1231 (9th

Cir. 2011). However, we can and here do consider the evidence submitted to the

Appeals Council “to determine whether, in light of the record as a whole, the

ALJ’s decision was supported by substantial evidence and was free of legal error.”

Id. at 1232.

      Coffman contends that the ALJ improperly rejected his testimony because

the reasons he gave were not clear and convincing. See Reddick v. Chater, 157

F.3d 715, 722 (9th Cir. 1998). The ALJ discounted Coffman’s credibility based on

inconsistent statements he made to his treatment providers and to the

Commissioner. For example, Coffman denied substance abuse to some health care


                                         -2-
providers but reported it to others; and his account of his disabling head injury is

inconsistent with his earning records and with the report of his employer, who did

not mention a head injury or note any change in his behavior at the time of the

head injury. These findings are clear and convincing reasons to reject Coffman’s

testimony and are based on substantial evidence in the record. We are not

persuaded by Coffman’s attempts to explain away these inconsistences.

      Coffman also contends that the ALJ did not fully and fairly consider the

medical evidence, by giving insufficient weight to the opinions of Dr. Diller

(Coffman’s treating physician), Ms. Lagdan (Coffman’s treating psychiatric nurse)

and several examining psychologists. The opinion of a treating physician can be

rejected only for clear and convincing reasons. Id. at 725. Testimony from “other

sources,” such as nurse practitioners, can be disregarded for germane reasons.

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223–24 (9th Cir. 2010).

      The ALJ rejected the opinion of treating physician Dr. Diller because he

“seems unaware of [Coffman’s] drug seeking behavior and does not address

[Coffman’s] disability conviction or lack of objective findings.” The ALJ also

found that “Ms. Lagdan is completely unaware of any history of substance abuse

and finds that [Coffman] had bipolar disorder when there is no evidence of mania.”

Coffman contends that these are not valid reasons to reject the opinions of Dr.


                                          -3-
Diller and Ms. Lagdan, but does little more than recount those opinions, quote the

applicable legal standards, and assert that the ALJ erred. We hold that the ALJ’s

reasons meet the applicable legal standards and are supported by substantial

evidence in the record.

      Regarding Coffman’s examining psychologists, the ALJ found that Coffman

“has had a number of psychological evaluations but the diagnoses have varied

significantly because [Coffman’s] presentation and reported symptoms have

changed.” The ALJ weighed the medical evidence opinions and gave the most

weight to Dr. McCollom, who concluded that Coffman’s alcohol and drug abuse

was a major contributor to his mental impairments, and that these impairments

would likely cause him to have mild to moderate impairments handling work

related stress over a normal 40-hour work week. Dr. McCollom said that

Coffman’s prognosis for work was poor because of his substance abuse, but that

with treatment Coffman may be able to work.

      The ALJ is responsible for resolving conflicts and ambiguities in the medical

testimony. Reddick, 157 F.3d at 722. The ALJ “is entitled to draw inferences

logically flowing from the evidence” and “need not substitute the judgment of

expert witnesses for his own.” Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

1982). The evidence suggests that Coffman reported drinking daily and abusing


                                        -4-
prescription drugs to some mental health professionals while denying past and

present substance abuse to others. Substantial evidence supports the ALJ’s

inference that Coffman has had continuous problems with substance abuse, which

he periodically concealed from his medical providers. Substantial evidence also

supports the ALJ’s finding that Coffman’s symptoms have been inconsistent, and

the inference that Coffman has not been wholly honest with his treatment providers

about his symptoms follows logically from these inconsistencies and the ALJ’s

negative credibility finding. These are clear and convincing reasons to discount

the opinions of the examining psychologists.

      Because the ALJ did not err in discounting Coffman’s credibility or

improperly weigh the medical evidence, the ALJ’s residual functional capacity

assessment is supported by substantial evidence. The ALJ properly relied on the

testimony of the vocational expert to conclude that Coffman could perform work

that exists in significant numbers in the national economy.

      AFFIRMED.




                                         -5-